Citation Nr: 1236443	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for bilateral knee disorder. 

3.  Entitlement to service connection for bilateral ankle disorder.

4.  Entitlement to service connection for residuals of a ribcage injury. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1989 to March 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  In that rating decision, the RO declined to reopen the previously denied claim for service connection for a low back disorder and denied the claims for entitlement to service connection for bilateral knee disorder, bilateral ankle disorder, and a rib disorder.  

The Veteran's claim for service connection for a low back was originally denied in a July 1993 rating decision.  If at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without regard to prior decisions on the claim.  38 C.F.R. § 3.156(c) (2011).  In this case, the record shows that in February 2007, additional service treatment records, including the report of the Veteran's January 1992 medical history, have been associated with his claims file.  The 1992 report contains relevant information pertaining to the Veteran's claim for entitlement to service connection for a low back disorder.  The Board is therefore considering his claim for service connection for a low back disorder without requiring new and material evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.







REMAND

The Veteran seeks entitlement to service connection for a low back disorder, bilateral ankle disorder, bilateral knee disorder and residuals of a ribcage injury.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of these claims.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  See Id.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83-86  (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

The Veteran's service treatment records show that he was treated for problems involving his low back, knees, ankles, and ribcage during his period of service.   The Veteran sought treatment for low back pain at least four times during his period of service, and he received assessments of sacro-iliac sprain, recurrent mechanical back pain, postural hypotension, and lower back pain.  He received treatment for a right knee injury that was incurred while playing basketball in February 1990.  The Veteran sought treatment for bilateral ankle sprains in February 1990.  He suffered a chest wall contusion over the right side of his ribcage in June 1990 while playing basketball.  A later June 1990 treatment note shows the Veteran re-injured his ribcage during a basketball game and he complained of increased pain since the first ribcage injury.  

The report of the Veteran's 1992 examination prior to separation shows he received normal physical evaluations, except for a well healed trauma on the left knee (which had been noted on his 1989 entrance examination).  On the associated report of medical history, the Veteran indicated a positive history for recurrent back pain and knee problems.  The Veteran reported that he had intermittent right knee pain and stiffness, but there was no evidence of any acute injury.  He also reported that he had infrequent low back pain with heavy activity.  There was no indication of any problems involving the Veteran's ankles or ribcage at the time of his separation.  

The Veteran reports that he has experienced problems involving his low back, knees, ankles and ribcage since his period of service.  However, he denies seeking continuous treatment for those problems since service, because he has not had good medical care coverage and he preferred to self-treat his symptoms with over-the-counter medication.  He did not begin seeking treatment for his back and knee problems until 10 years or more after his separation from service.  

There is no VA examination of record with respect to the Veteran's claimed disorders.  Since there is evidence of inservice treatment for problems involving the Veteran's low back, knees, ankles and ribcage as well as the lay evidence of a continuity of symptoms since active service, the Board finds that a medical examination is needed prior to adjudication of the claims on appeal.  See 38 C.F.R. § 3.159(c)(4) (2011); McLendon, 20 Vet. App. at 83-86.  On remand, the RO should schedule the Veteran for appropriate VA examination including an opinion to address the questions regarding the nature, onset and etiology of his claimed disorders involving his low back, knees, ankles, and ribcage.  

Prior to any examination, with the Veteran's assistance, the RO/AM should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1. By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and to obtain any outstanding records of pertinent VA and private medical treatment that are not yet on file.

2. Schedule the Veteran for a VA examination by an appropriate specialist to determine the current natures and etiologies of the claimed low back, right knee, left knee, right ankle, left ankle, and ribcage conditions found to be present.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of his low back, knees, ankles, and ribcage and any tests deemed necessary.

The examiner is asked to offer an opinion addressing the following questions: 

Low back: 

a.  Does the Veteran currently have a low back condition?  If so, please specify the diagnosis (or diagnoses). 

b.  For any diagnosed low back disorder, provide an opinion on whether it is at least as likely as not (50 percent or greater probability): (i) that such condition had its onset during the Veteran's period of active duty; or, (ii) that such disorder is related to or was otherwise caused by any injury that occurred during service?  In doing so, the examiner should consider the inservice treatment and various assessments for back problems. 

Knees: 

a.  Does the Veteran currently have a right and/or left knee condition?  If so, please specify the diagnosis (or diagnoses). 

b. For any diagnosed knee disorder, provide an opinion on whether it is at least as likely as not (50 percent or greater probability): (i) that such condition had its onset during the Veteran's period of active duty; or, (ii) that such disorder is related to or was otherwise caused by any injury that occurred during service, i.e., the February 1990 basketball injury?

Ankles: 

a.  Does the Veteran currently have a right and/or left ankle condition?  If so, please specify the diagnosis (or diagnoses). 

b.  For any diagnosed ankle disorder, provide an opinion on whether it is at least as likely as not (50 percent or greater probability): (i) that such condition had its onset during the Veteran's period of active duty; or, (ii) that such disorder is related to or was otherwise caused by any injury that occurred during service, i.e., the February 1990 bilateral ankle sprains?


 Ribcage: 

a.  Does the Veteran currently have a ribcage condition, to include as residual of a ribcage injury?  If so, please specify the diagnosis (or diagnoses). 

b.  If the examiner finds the Veteran has a diagnosis of ribcage disorder, to include as residual of ribcage injury, is it at least as likely as not (50 percent or greater probability): (i) that such condition had its onset during the Veteran's service; or, (ii) that such disorder was caused by any incident or event that occurred during service, i.e., the June 1990 chest wall contusion and re-injury? 

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  If the examiner is unable to provide any opinion requested, then he or she must state so and why.  

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  The claims for service connection should be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


